Case:21-11233-MER Doc#:18 Filed:03/17/21               Entered:03/17/21 14:56:12 Page1 of 8




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

In re:                              )
                                    )                Case No. 21-11233-MER
DENVER SELECT PROPERTY, LLC         )
EIN XX-XXXXXXX                      )                Chapter 11
                                    )
      Debtor.                       )
                                    )
___________________________________ )
                                    )
DENVER SELECT PROPERTY, LLC         )
                                    )
      Plaintiff                     )                Adversary Proceeding No.
                                    )
      v.                            )
                                    )
MIDWEST REGIONAL BANK               )
                                    )
      Defendant                     )
                                    )


                                         COMPLAINT


         Plaintiff Denver Select Property, LLC, Debtor-in-Possession (“Denver Select”) complains

against Defendant Midwest Regional Bank (“MRB”), as follows:

                                     Jurisdiction and Venue

         1.     Denver Select is a Debtor-in-Possession under Chapter 11 of the United States

Bankruptcy Code (“Code”). Denver Select filed its bankruptcy petition on March 15, 2021 and

has since remained in possession of its assets and has operated its business and managed its

financial affairs pursuant to 11 U.S.C. 1107 and 1108. Denver Select is a Colorado limited

liability company with its principal place of business in the State of Colorado. All members of

Denver Select are entities formed and having their principal places of business in the State of

Colorado and/or persons residing in the State of Colorado or in States other than Missouri.
Case:21-11233-MER Doc#:18 Filed:03/17/21               Entered:03/17/21 14:56:12 Page2 of 8




       2.      MRB is a Missouri banking corporation with its principal place of business in the

State of Missouri.

       3.      MRB is subject to the jurisdiction of this Court as a creditor of Denver Select,

because it does business in the State of Colorado on a continuous and systematic basis through

offices and personnel located and employed in Colorado, and because, as set forth in greater

detail below, the controversy between the parties arises from MRB’s conduct in the State of

Colorado and its lien claims respecting property in Colorado.

       4.      This Court has jurisdiction of this Adversary Proceeding pursuant to 28 U.S.C.

1332, 1334 and 1367. This Adversary Proceeding is a core proceeding pursuant to 11 U.S.C.

157(b)(2)(A), (K) and (O).

       5.      Venue is proper in this Court pursuant to 28 U.S.C. 1391 and 1409.

                                      General Allegations

       6.      MRB holds itself forth as expert in the origination and administration of loans

available through and guaranteed by the U.S. Small Business Administration (“SBA”). For

example, MRB describes itself as a “premier SBA loan provider” that “consistently rank[s] as

one of the largest SBA lenders in Missouri and [is] climbing the rankings across the country.” It

affirms that it “knows SBA lending,” and describes its SBA personnel as “experts [who] have the

highly specialized SBA knowledge needed to effectively and quickly secure SBA financing” and

“will be with you every step of the way and offer tailored SBA solutions to grow your business.”

       7.      Denver Select and MRB are parties to a Settlement Agreement entered into as of

January 6, 2020 (the “Settlement Agreement”). The Settlement Agreement was incorporated in

and otherwise made part of a Chapter 11 Plan of Reorganization, as modified, confirmed by this

Court in Case No. 17-18217-MER on November 4, 2019 (the “Plan”).




                                                 2
Case:21-11233-MER Doc#:18 Filed:03/17/21                Entered:03/17/21 14:56:12 Page3 of 8




       8.      Pursuant to the Settlement Agreement, Denver Select and MRB agreed, among

other things, to modify a loan owed by Denver Select to MRB, a portion of which is secured by

Colorado real estate owned by Denver Select known as the Alvarado Property and the Dumont

Property, with respect to its amount and payment terms, including to reflect a secured loan of

$1,700,000, payable at the rate of 4.5% per annum over a 25 year term, with payments beginning

on the later of March 15, 2020 or the date of Plan confirmation (the “Modified Loan”). As

originated through MRB, and currently, the Modified Loan is guaranteed by the SBA under

Section 7(a) of the Small Business Act, as amended.

       9.      On March 10, 2020, Colorado’s Governor declared a disaster emergency

respecting the Covid-19 pandemic. On March 28, 2020, the President of the United States

declared a Major Disaster for the State of Colorado. During March and succeeding months,

Colorado’s Governor and other authorities issued hundreds of Executive and Public Health

Orders, curtailing and otherwise altering and affecting virtually all aspects of social and

economic life in the State. In issuing his Executive Orders, the Governor repeatedly recognized

that the risk of contamination posed by Covid-19 necessitated business closures, and that both

employers and employees in virtually all sectors of the economy had been and would continue to

be hard hit. Purely by way of example, between the weeks ending March 21, 2020 and May 16,

2020, over 405,000 initial unemployment claims were filed in Colorado. During the same nine

week period of 2019, approximately 17,000 such claims were filed.

       10.     In light of the Covid-19 emergency and its impacts on Denver Select’s business,

Denver Select and MRB agreed that payments due on the Modified Loan under the Settlement

Agreement and Plan would be deferred for the months of March, April and May, 2020.

Thereafter, notwithstanding the ongoing impacts of the Covid-19 emergency, Denver Select




                                                 3
Case:21-11233-MER Doc#:18 Filed:03/17/21                Entered:03/17/21 14:56:12 Page4 of 8




made the payment due in June, 2020. Upon receipt of that payment, MRB represented and

promised that if Denver Select was able to make timely payments in July and August, 2020, the

Loan would qualify and be reported to the SBA as being in regular service, entitling Denver

Select to payment coverage under the CARES Act, with the result that all payments due and

owing for the six month period from September, 2020 through February, 2021 would be made by

the SBA.

       11.     Accepting and acting on MRB’s representations and promises, and with

substantial difficulty given the impacts of the Covid-19 emergency, Denver Select was able to

make timely payments for July and August, 2020, whereupon MRB confirmed that Denver

Select had “done [its] part,” and that MRB would obtain the payments due for the months of

September, 2020 through February, 2021 from the SBA. Such payments would maintain the

Modified Loan in a current posture and would amortize the Loan as agreed. In addition, Denver

Select would be fully relieved of all responsibility for the payments, in the approximate total

amount of $60,000.00.

       12.     In reliance on its agreement with MRB and on its representations and assurances

of SBA payment, beginning in September, 2020, Denver Select did not make payments on the

Modified Loan, using the resources available to it for other purposes, including making

improvements to the Alvarado property.

       13.     In mid-December, MRB, reneging on the parties’ agreement and its

representations and promises, notified Denver Select that the CARES Act deferral and payment

would not occur, and demanded that Denver Select find a way to cover the claimed arrearages.

Reserving all rights, Denver Select attempted to generate cash through a refinance of additional

property held MRB as collateral. Increasing the pressure, and in utter disregard for the position




                                                 4
Case:21-11233-MER Doc#:18 Filed:03/17/21                 Entered:03/17/21 14:56:12 Page5 of 8




in which it had placed Denver Select and the injury it had caused, MRB demanded that the

refinance occur by mid-January, 2021.

       14.     Although Denver Select was able to arrange the refinance by early February,

2021, its efforts were wasted. On February 5, 2021, MRB, in a further and irrevocable breach of

its representations, promises and agreements, declared the Modified Loan to be in default,

accelerated all balances, and demanded payment in an amount in excess of $1.7 million,

including the payments it had represented, promised and agreed would be made by the SBA.

       15.     In response, Denver Select attempted to persuade MRB to accept the refinance

described above. MRB refused, whereupon Denver Select informed MRB that it had no

alternative but to petition for bankruptcy protection.

       16.     This bankruptcy is the direct and unavoidable consequence of MRB’s conduct

described above.

       17.     MRB’s conduct has injured and harmed Denver Select by depriving it of its

represented and promised SBA payments, by disrupting its business activity and planning, with

associated loss of time and opportunity, by forcing it into bankruptcy proceedings with attendant

cost, delay and loss of time and opportunity, and in other ways.

                                   First Claim for Relief
                        (Determination of Validity and Extent of Lien)

       18.     The allegations set forth in Paragraphs 1 through and including 17 above are

incorporated as though fully set forth.

       19.     MRB claims to hold liens against Denver Select’s Alvarado Property and Dumont

Property in the approximate amount of $1,770,000.




                                                 5
Case:21-11233-MER Doc#:18 Filed:03/17/21               Entered:03/17/21 14:56:12 Page6 of 8




       20.     As the result of and due to the conduct, events and circumstances described

above, MRB’s claimed liens are overstated in an amount to be determined, but currently

estimated at no less than $90,000, and are invalid to the extent of such overstatement.

       21.     Denver Select is entitled to the Court’s determination and adjudication regarding

the extent and validity of MRB’s liens, and to appropriate supplemental and remedial relief,

including but not limited to orders directing appropriate reductions and corrections in such liens

as a matter of public record and orders preventing and/or protecting against action to enforce the

claimed liens, whether subject to 11 U.S.C. 362 or otherwise.

                                  Second Claim for Relief
                         (Recovery of Money for Breach of Contract)

       22.     The allegations set forth in Paragraphs 1 through and including 21 above are

incorporated as though fully set forth.

       23.     MRB and Denver Select entered into a contract pursuant to which, among other

things, it was agreed Denver Select would, upon satisfaction of a stipulated condition, receive a

six month deferral and SBA payment on the Modified Loan.

       24.     Denver Select satisfied the stipulated condition.

       25.     Through the conduct described above, MRB breached the parties’ contract.

       26.     The breach has caused Denver Select damages and losses in an amount to be

proved at trial, but not less than $90,000. Denver Select is entitled to recover those damages and

losses from MRB.

                                    Third Claim for Relief
                         (Recovery of Money for Promissory Estoppel)

       27.     The allegations set forth in Paragraphs 1 through and including 26 above are

incorporated as though fully set forth.




                                                 6
Case:21-11233-MER Doc#:18 Filed:03/17/21                Entered:03/17/21 14:56:12 Page7 of 8




       28.     MRB promised Denver Select that upon timely payment for July and August,

2020, it would receive a six month deferral and SBA payment on the Modified Loan.

       29.     MRB knew and should reasonably have expected that its promise would induce

action by Denver Select, including the devotion of substantial time and effort to finding the

resources needed to make the July and August payments, notwithstanding the impacts of the

Covid-19 emergency under which its performance was otherwise excused.

       30.     Denver Select reasonably relied on MRB’s promise to its detriment.

       31.     MRB breached its promise and it should be enforced to prevent injustice. Denver

Select is entitled to such remedies, including recovery in an amount to be proved at trial, but not

less than $90,000, as justice requires.

                                   Fourth Claim for Relief
                     (Recovery of Money for Negligent Misrepresentation)

       32.     The allegations set forth in Paragraphs 1 through and including 31 above are

incorporated as though fully set forth.

       33.     In the course of its business and a transaction in which it has a pecuniary interest,

MRB supplied information for the guidance of Denver Select in its business transactions.

       34.     The information MRB supplied to Denver Select was false.

       35.     MRB failed to exercise reasonable care or competence in obtaining or

communicating the information.

       36.     Denver Select justifiably relied on the information and is entitled to recover the

pecuniary loss caused by that reliance in an amount to be proved at trial, but not less than

$90,000.

                                      Fifth Claim for Relief
                                     (Declaratory Judgment)




                                                 7
Case:21-11233-MER Doc#:18 Filed:03/17/21                  Entered:03/17/21 14:56:12 Page8 of 8




       37.     The allegations set forth in Paragraphs 1 through and including 36 above are

incorporated as though fully set forth.

       38.     An existing, ongoing and concrete controversy exists between Denver Select and

MRB concerning, among other things, MRB’s lien rights, the parties’ contract and its

performance, promises and representations made by MRB and Denver Select’s reliance thereon,

and related matters involving MRB’s claim against Denver Select, its rights in property of the

estate, and remedies to which Denver Select is entitled.

       39.     Denver Select is entitled to the Court’s determinations and declarations regarding

all such matters, and to appropriate supplemental relief, including but not limited to injunctive

orders or other equitable relief.

       WHEREFORE, Denver Select requests that the Court enter judgment in its favor and

against MRB for the relief and recoveries set forth above, including pre- and post-judgment

interest on all monetary relief, and awarding its fees and costs incurred in the prosecution of this

Adversary Proceeding, including reasonable attorneys’ fees, and granting it such other and

additional damages and relief as may be just and appropriate.

       Dated this __ day of March, 2021.


                                               EASONLAW, LLC

                                               S/ DavidR. Eason
                                               David R. Eason, No. 11243
                                               1129 Cherokee Street
                                               Denver, CO 80204
                                               (303) 725-8756
                                               dave@dreasonlaw.com




                                                  8
